Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 04/12/22.
Claims 13-14 are pending and have been examined.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/020253, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  13/020053 fails to disclose subject matter presented in the instant claims. The effective filling date of the instant Application is limited to the filling date of Application 13/118223 (filed 05/27/2011) because Application 13/118223 is the earliest application in the continuity chain that provides support for the claimed subject matter in including a “a surgical instrument for use with a robotic surgical instrument comprising a robotic arm including motor-driven outputs, the surgical instrument comprising: a housing attachable to the robotic arm; a drive system including a first rotatable drive disc, a second rotatable drive disc, and a drive cable driven by the first rotatable drive disc”.
Application 13/020053 and 11/810015 which are parent applications of 13/118223 do not support recitation of the robotic system as presently claimed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/22 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman et al. (2009/0101692) in view of Tierney et al. (7,524,320), and further in view of Shelton, IV et al. (7,819,299).
	Regarding claims 13 and 14, Whitman discloses a surgical instrument for use with a robotic surgical system (512), the robotic surgical system comprising a robotic arm (via flexible shaft 520) including motor-driven outputs (Figs. 23-25), the surgical instrument comprising: a housing (1103; Fig. 3A) attachable to the robotic arm (flexible shaft 1620); a drive system including a first rotatable drive disc, a second rotatable drive disc, and a drive cable driven by the first rotatable drive disc (note discs 1644, 1650, 1652, 1656 on Fig. 9; and, cables on Fig. 7); an elongate shaft assembly (1101; Fig. 1A); an articulation joint (at axis B; Fig. 3A) comprising a first articulation axis (B) and a second articulation axis (A); an end effector (11) coupled to the elongate shaft assembly via the articulation joint (Fig. 3A), wherein the end effector comprises: an elongate channel (80) configured to operably support a staple cartridge; an anvil (50); and a firing member (2603; Fig. 4E) configured to pass through the elongate channel and the anvil:; and an actuating member operably supported within the elongate shaft assembly, wherein the actuating member is operatively coupled to the firing member (par. 82).
	Whitman discloses an articulation system comprising drive cables and gears, but fails to disclose an articulation system, comprising: a first articulation actuator, a first articulation cable driven by the first articulation actuator to articulate the end effector about the first articulation axis; a second articulation actuator; and a second articulation cable driven by the second articulation actuator to articulate the end effector about a second articulation axis. Tierney discloses an articulation system for a robotic surgical tool, comprising a first articulation actuator (118), a first articulation cable (not shown numerically; Fig. 4B) driven by the first articulation actuator to articulate the end effector about the first articulation axis (A1; Fig. 4B); a second articulation actuator (118); and a second articulation cable (not shown numerically; Fig. 4B) driven by the second articulation actuator to articulate the end effector about a second articulation axis (A2; col. 9, lines 19-46) for the purposes of accurately positioning the end effector as needed during a minimally invasive surgical procedure. It would have been obvious to one having ordinary skills in the art to have provided Whitman’s device with an articulation system, as taught by Tierney, in order to accurately position the end effector as needed during a minimally invasive surgical procedure.
	Whitman also discloses a drive system driven by a motor comprising a gear arrangement to advance and retract a firing member, but fails to disclose wherein when the drive system is driven by the motor-driven outputs, a first actuation advances the actuating member a first distance and a second actuation retracts the actuating member a second distance, and wherein the second distance is greater than the first. Shelton discloses a surgical instrument comprising a drive system, the drive system comprises first and second wheels (210, 212), wherein, a first actuation advances an actuating member (firing member) a first distance and a second actuation retracts the actuating member a second distance, and wherein the second distance is greater than the first (col. 2, lines 36-61; col. 15, lines 43-67; and col. 16, lines 1-17) for the purposes of reducing the time required to the surgeon to retract the actuating/firing member. It would have been obvious to one having ordinary skills in the art to have provided Whitman’s drive system with gears (having different sizes), as taught by Shelton, in order to provide retract the actuating member a greater distance than the advanced in order to reduce the time required to the surgeon to retract the actuating/firing member.
	Regarding claim 14, Whitman instrument discloses a firing member (2603) with a sled (1603b) advanced proximally and retracted distally, but fails to disclose wherein a drive actuation advances the firing member distally a first distance to push the sled distally through the staple firing stroke; and a subsequent actuation that is subsequent to the drive actuation retracts the firing member a second distance, wherein the second distance is greater than the first distance. Shelton discloses these features for the purposes of reducing the time required to the surgeon to retract the actuating/firing member. It would have been obvious to one having ordinary skills in the art to have provided Whitman’s firing member, as taught by Shelton, in order to reduce the time required to the surgeon to retract the actuating/firing member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731